              Case 1:19-cv-01204-LM Document 3 Filed 12/06/19 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE



El et al

     v.                                        Case No. 1:19-cv-1204-LM

Byam et al



                            NOTICE - FILING FEE OMITTED


     Documents necessary to process your case were not included with your filing.

Plaintiff, Jamhal Talib Abdullah Bey must pay the applicable filing fee or file

an Application to Proceed Without Prepayment of Fees or Costs by February 6,

2020. No action will be taken by the court on this case until the appropriate fee

has been paid or an application to proceed without prepayment has been granted.



Filing Fee: The filing fee for your case is $400.00 ($350.00 filing fee plus

$50.00 administrative fee), and may be paid in cash, by certified bank check or

money order (made payable to Clerk, U.S. District Court), or by credit card

(Visa, MasterCard, Discover, or American Express). The court does not accept

personal checks.



Proceed Without Prepayment of Fees or Costs:     If you want to proceed without

prepayment, an Application to Proceed Without Prepayment of Fees or Costs

must be filed by each plaintiff.

                                                 By the Court,


                                                 /s/ Erica DiFabio
                                                 Erica DiFabio
                                                 Deputy Clerk

Date: December 6, 2019

Attachments
